DISMISS; and Opinion Filed December 5, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01662-CV

                           DAVID MONTGOMERY, Appellant
                                         V.
                         U. S. BANK NATIONAL ASSOCIATION
                       AS TRUSTEE FOR BS-ABS 2006-ST1, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04679-D

                             MEMORANDUM OPINION
                           Before Justices O’Neill, Myers, and Brown
                                   Opinion by Justice O’Neill
       Before the Court is appellee’s November 6, 2013 motion to dismiss the appeal for failure
to prosecute. Appellant did not file a response to the motion to dismiss.
       By postcard notice dated August 30, 2013, the Court informed appellant that his brief was
past due. The Court instructed appellant to file a brief with and extension motion within ten days
and cautioned him that failure to do so would result in dismissal of the appeal. See TEX. R. APP.
P. 38.8(a)(1).   As of today’s date, appellant has not filed a brief.       Accordingly, we grant
appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1) & 42.3(b).




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
121662F.P05                                        JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DAVID MONTGOMERY, Appellant                        On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas.
No. 05-12-01662-CV        V.                       Trial Court Cause No. CC-12-04679-D.
                                                   Opinion delivered by Justice O’Neill.
U. S. BANK NATIONAL ASSOCIATION                    Justices Myers and Brown, participating.
AS TRUSTEE FOR BS-ABS 2006-ST1,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee, U. S. BANK NATIONAL ASSOCIATION AS
TRUSTEE FOR BS-ABS 2006-ST1, recover its costs of this appeal from appellant, DAVID
MONTGOMERY.


Judgment entered this 5th day of December, 2013.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE




                                             –2–